DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3, 5-8, 10, 12-15, 17 and 19-20 were previously pending and subject to a non-final office action mailed 09/16/2020. Claims 1, 8 and 15 were amended; no claim was cancelled, and claims 21-22 was added in a reply filed 12/16/2020. Therefore claims 1, 3, 5-8, 10, 12-15, 17 and 19-22 are currently pending and subject to the final office action below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2020 was considered by the examiner.

Response to Arguments
Applicant’s arguments, see remarks p. 10, filed 12/16/2020, with respect to 112b rejection have been fully considered and are persuasive.  The 112b rejection of claims 1, 3, 5-8, 10, 12-15, 17 and 19-20 has been withdrawn. 
Applicant's arguments filed 12/16/2020 in regards to the 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims are patent eligible because the claims provide a solution that ensures the efficient usage of computer resources through the efficient management and organization of merchandise and suppliers on the online shopping platform. As such, efficiency of online ordering can be improved and resource consumption by the mobile computing device can be reduced (remarks p. 12). Examiner respectfully disagrees. 
As stated in the non-final office action filed on 09/16/2020, the claims are directed towards the abstract idea of certain methods of organizing human activity. The additional 
Applicant argues that even if the claim are directed towards an abstract idea, the claims integrate the abstract idea into a practical application by improving the efficiency of online food ordering and reduce resource consumption by a mobile device. Applicant claims that this is accomplished by “generating a uniform product list of the plurality of suppliers” available to a 
As stated above, the claim limitations do not improve efficiency of online food ordering or reduce resource consumption, but the claim limitations are rather directed towards an abstract idea with the additional elements amounting to instructions of applying the abstract idea on a computer environment. The claims do not improve the functioning of the computer but rather claim the inherent efficiency of using computers to perform the abstract idea which does not integrate the abstract idea into a practical application. Therefore, the claims are not patent eligible. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “ receiving, by an online shopping platform, information from a plurality of suppliers registered with the online shopping platform, wherein the information comprises supplier location information and supplier dish information; generating, by the online shopping platform, a uniform product list of the plurality of suppliers based on the information, wherein the uniform product list comprises a plurality of dish identifiers, and wherein generating the uniform product list includes identifying a plurality of dishes offered by the plurality of suppliers based on the supplier dish information, generating the plurality of dish identifiers based on the plurality of dishes offered by the plurality of suppliers, wherein each dish identifier of the plurality of dish identifiers corresponds to a unique dish offered by one or more suppliers of the plurality of suppliers, and wherein at least one dish identifier of the plurality of dish identifiers  corresponds to a dish that is offered by at least two suppliers of the plurality of suppliers, and categorizing the plurality of dish identifiers based on at least one of food type or cooking style to organize the uniform product list; transmitting, by the online shopping platform, the uniform product list to [user], wherein the uniform product list is displayed [to a user]; receiving, by the online shopping platform and from the [user], a food order placed by a user […], wherein the food order includes a plurality of dish identifiers selected by the user […] and from the uniform product list displayed […]; generating, by the online shopping platform, a supplier combination that matches the plurality of selected dish identifiers, wherein the supplier combination comprises two or more suppliers selected from the plurality of registered suppliers; generating, by the online shopping platform, a recommendation rating for the supplier combination, wherein 
The limitations of above, as drafted in their entirety except for the computer elements, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for a fundamental economic practice; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of an online shopping platform including at least one server”, “a mobile device”, “displayed on a touchscreen of the mobile device”, “using the touchscreen of the mobile device” (claim 1), a non-transitory computer readable medium, “an online shopping platform including at least one server”, “a mobile device”, “displayed on a touchscreen of the mobile device”, “using the touchscreen of the mobile device” (claim 8) and one or more computers, one or more computer memory devices, machine readable media, “an online shopping platform including at least one server”, “a mobile device”, “displayed on a touchscreen of the mobile device”, “using the touchscreen of the mobile device” (claim 15). Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claims 3, 5-7, 10, 12-14, 17 and 19-22 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1, 8 and 15 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628